DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding claim 6, the applicant includes commas which appear to be unnecessary: “the disabling mechanism is adapted such, that release of the second device is only achieved upon and/or as a result of substantial enclosure of the first said, device by the disabling mechanism”. The claim will be read as follows “the disabling mechanism is adapted such that the release of the second device is only achieved upon and/or as a result of substantial enclosure of the first device by the disabling mechanism”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “disabling mechanism” in claim 1, “lock mechanism” in claim 7, “indicating means” of claim 17 and “means for suturing and/or dressing a wound” of claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the phrase “disabling mechanism”, the phrase is defined in claim 7 as “a receptacle having an openable and closable lid, a first interior volume adapted to contain the second said device, and a lock mechanism for the lid that is only operable by use of the first said device” and will be treated as such.
Regarding the phrase “lock mechanism”, the phrase is defined in claim 14 as “magnets” and will be treated as such.
Regarding the phrase “indicating means”, the phrase is defined in claim 18 as “a transparent part” and will be treated as such.
Regarding the phrase “means for suturing and/or dressing a wound”, the phrase is defined in the specification (page 6, lines 6-8) as “the second device can be any or all of the devices used thereafter in the procedure, namely dressings, stitch or other suture devices, or adhesives” and will be treated as such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the applicant states “A safety apparatus for use in a procedure comprising at least first and second devices”. It is unclear whether the first and second devices are claimed in claim 1. They appear to be part of the unclaimed “procedure” since the claim states “for use in a procedure comprising at least first and second devices”. Since the first and second devices are only used in the procedure, which is the intended use of the safety apparatus, the first and second device are not positively claimed and will be treated as such for claims 1-19. Secondarily, applicant states “wherein the first device and second device are for use in a medical procedure”. This would further provide evidence that the first and second devices are not positively claimed since they are for use in a medical procedure. To provide further evidence, claims 20 and 21 appear to claim the first (claim 21) and second (claim 20) device which would lead one to believe the first and second device of claims 1-19 are not positively recited, and will be treated as intended use recitations. Lastly, since the applicant states “A safety apparatus for use”, thus what follows is intended use, and then later states “the apparatus comprising”, it would appear that the apparatus comprises only the disabling mechanism since that’s what follows what the apparatus comprises.
Further regarding claim 1, the phrase “release procedure” appears to be reciting a method step without providing the required steps to show how the release occurs. For purposes of examination, examiner will treat this as a product-by-process claim limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Regarding claim 3, the applicant states “the disabling mechanism is adapted to render the second device inoperable until release by the first device”. It is unclear how the disabling mechanism is adapted to render the second device inoperable until release by the first device. Using the term “inoperable” makes it seem as though it is otherwise impossible to access the disabling mechanism unless only the first device is used to access the disabling mechanism or that the term “inoperable” is defined as “not functioning” which would mean that the second device is not functioning. It would appear that the applicant has intended to say “inaccessible” which would mean that the second device is not accessible unless the first device is used to release the second device. Based on the specification, it would appear, any wire, cable or thin hardened material would appear to do the trick.
Regarding claim 4, the applicant states “the disabling mechanism may be adapted to substantially enclose the second device to prevent its use”. The phrase "may be adapted to" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation "the first said device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears the applicant intended to say “said first device” or “the first device”.
Regarding claim 11, the applicant states “wherein the channel has a first aperture”. It is unclear which channel the applicant is referring to. Claim 1, from which claim 11 indirectly depends, states “the disabling mechanism comprises a channel” while claim 10, from which claim 11 depends, states “the second interior volume forms a channel”. It is unclear which channel the applicant is referring to in claim 11.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creaven et al. (US 20120275957).
Regarding claim 1, Creaven teaches a safety apparatus (figure 4a-4c) for use in a procedure comprising at least first and second devices for use in a medical procedure (This limitation has been treated as an intended use recitation [see 112 rejection above].  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Creaven is capable of performing the recited function), the apparatus comprising a disabling mechanism (figure 4a, reference 200) that is capable of being adapted to releasably retain and thereby prevent use of the second device until release by a release procedure using the first device (This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Creaven is capable of performing the recited function), wherein the disabling mechanism comprises a channel (figure 4a, reference 204) dimensioned to accommodate the first device (figure 4a, reference 200: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Creaven is capable of performing the recited function), wherein the first device is a guide wire (This limitation further limits the intended use of the safety apparatus. The safety apparatus of Creaven is fully capable of being used in a procedure comprising a guide wire. The channel 204 can accommodate a guide wire).
Regarding claim 2, Creaven teaches all of the claim limitations of claim 1, as shown above. Furthermore, Creaven teaches the safety apparatus (figures 4a-4c).  The limitation “wherein the first and second devices are for use in an invasive surgical procedure” further limits the intended use of the safety apparatus. The safety apparatus of Creaven is fully capable of being used in an invasive surgical procedure. 
Regarding claim 3, Creaven teaches all of the claim limitations of claim 1, as shown above. Furthermore, Creaven teaches the disabling mechanism (figure 4a, reference 200) is capable of being adapted to render the second device inoperable until released by the first device (This limitation has been treated as an intended use recitation [see 112 rejection above].  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Creaven is capable of performing the recited function).
Regarding claim 4, Creaven teaches all of the claim limitations of claim 1, as shown above. Furthermore, Creaven teaches the disabling mechanism (figure 4a, reference 200) is capable of being adapted to substantially enclose the second device to prevent its use (This limitation has been treated as an intended use recitation [see 112 rejection above].  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Creaven is capable of performing the recited function).
Regarding claim 5, Creaven teaches all of the claim limitations of claim 1, as shown above. Furthermore, Creaven teaches the disabling mechanism (figure 4a, reference 200) is capable of being adapted to retain the first device as part of the release procedure for the second device (This limitation has been treated as an intended use recitation [see 112 rejection above].  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Creaven is capable of performing the recited function).
Regarding claim 6, Creaven teaches all of the claim limitations of claim 1, as shown above. Furthermore, Creaven teaches wherein the disabling mechanism is capable of being adapted such that the release of the second device is only achieved upon and/or as a result of substantial enclosure of the first device by the disabling mechanism (figure 4a, reference 200: This limitation has been treated as an intended use recitation [see 112 rejection above].  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Creaven is capable of performing the recited function).
Regarding claim 7, Creaven teaches all of the claim limitations of claim 1, as shown above. Furthermore, Creaven teaches the disabling mechanism (figure 4a, reference 200) comprises a receptacle (figure 4a-4c, reference 200) having an openable and closable lid (figure 4a-4c, reference 206), defining a first interior volume (figure 4a, inside reference 200) adapted to contain the second device (figure 4a and paragraph 39: the receptacle holds an item), and a lock mechanism for the lid (figure 4a, near reference 214 and paragraph 39) that is capable of being operable by use of the first said device (This limitation has been treated as an intended use recitation [see 112 rejection above].  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Creaven is capable of performing the recited function).
Regarding claim 8, Creaven teaches all of the claim limitations of claim 7, as shown above. Furthermore, Creaven teaches the disabling mechanism comprises a second interior volume (figure 4a-4c, reference 204) capable of being adapted to retain and substantially enclose the first device when the lock mechanism has been actuated (This limitation has been treated as an intended use recitation [see 112 rejection above].  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Creaven is capable of performing the recited function).
Regarding claim 9, Creaven teaches all of the claim limitations of claim 8, as shown above. Furthermore, Creaven teaches a shape of the second interior volume (figure 4a, reference 204) substantially corresponds to a shape of the first device (This limitation is further limiting the intended use of the safety apparatus. The safety apparatus second interior volume of Creaven is fully capable of being shaped to substantially correspond to the shape of the first said device).
Regarding claim 10, Creaven teaches all of the claim limitations of claim 8, as shown above. Furthermore, Creaven teaches the second interior volume forms a channel within the lid (figure 4a, reference 404).
Regarding claim 11, Creaven teaches all of the claim limitations of claim 10, as shown above. Furthermore, Creaven teaches the channel has a first aperture for the first device to enter the second interior volume (figure 4a, back side of reference 204) and a second aperture for the first device to exit the second interior volume (figure 4a, front of reference 204).
Regarding claim 12, Creaven teaches all of the claim limitations of claim 8, as shown above. Furthermore, Creaven teaches the second interior volume is loop or arch shaped (figure 4a, reference 204: since the channel 216 is cylindrical shaped, it would be arch shaped).
Regarding claim 13, Creaven teaches all of the claim limitations of claim 7, as shown above. Furthermore, Creaven teaches the receptacle comprising a lower base surface (figure 4a, bottom of reference 200), at least four side wails (figure 4a, sidewalls of reference 200), and the lid to define the first interior volume, wherein the openable and closable lid has an open configuration (figure 4c, reference 206) and a closed configuration (figure 4a, reference 206), wherein in the closed configuration the lid forms a substantially planar surface to the top of the at least four side wails of the receptacle such as to prevent opening of the lid without the first device (figure 4a and paragraph 39).
Regarding claim 17, Creaven teaches all of the claim limitations of claim 1, as shown above. Furthermore, Creaven teaches the disabling mechanism includes indicating means to a user that it has been used (figure 4c, reference 216 through 204).
Regarding claim 18, Creaven teaches all of the claim limitations of claim 17, as shown above. Furthermore, Creaven teaches the indicating means comprises a transparent part (figure 4c, reference 216 through 204).
Regarding claim 19, Creaven teaches all of the claim limitations of claim 1, as shown above. Furthermore, Creaven teaches a safety apparatus (figures 4a-4c). The limitation “the second device is means for suturing and/or dressing a wound” further limits the intended use of the safety apparatus. The safety apparatus of Creaven is fully capable of being used to include a means for suturing and/or dressing a wound.
Regarding claim 20, Creaven teaches all of the claim limitations of claim 1, as shown above. Furthermore, Creaven teaches a kit (figure 4a-4c) capable of carrying out a procedure (This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Creaven is capable of performing the recited function) and the second device (figure 4a-4c, reference 202).
Regarding claim 21, Creaven teaches all of the claim limitations of claim 28, as shown above. Furthermore, Creaven teaches the kit (figure 4a-4c) comprising the first device (figure 4a-4c, reference 216).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Creaven et al. (US 20120275957), as applied to claim 7 above, and further in view of Meltz (FR 2711120).
Regarding claim 14, Creaven teaches all of the claim limitations of claim 7, as shown above. 
Creaven does not explicitly teach the lock mechanism comprising magnets. However, Meltz does teach the lock mechanism comprising magnets (figure 6 and highlighted paragraphs on page 8 and 9 of the translation).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Creaven to include the lock mechanism comprising magnets, as disclosed by Meltz, because including the magnets allows to securely open the lid of the container, as disclosed by Meltz (figures 2-6 and highlighted paragraphs on page 8 and 9 of the translation).
Regarding claim 15, Creaven, in view of Meltz, teach all of the claim limitations of claim 14, as shown above. Furthermore, Meltz teaches the magnets located on the lid (figures 2-6 and highlighted paragraphs on page 8 and 9 of the translation).
Regarding claim 16, Creaven teaches all of the claim limitations of claim 13, as shown above. 
Creaven does not explicitly teach magnets are located on the lid and the lower base surface of the receptacle. However, Meltz does teach magnets located on the lid and the lower base surface of the receptacle (figures 2-6 and highlighted paragraphs on page 8 and 9 of the translation).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Creaven to include magnets are located on the lid and the lower base surface of the receptacle, as disclosed by Meltz, because including the magnets allows to securely open the lid of the container, as disclosed by Meltz (figures 2-6 and highlighted paragraphs on page 8 and 9 of the translation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,246,676. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, USP ‘676 (claim 1) teaches all of the claim limitations of claim 1.
Regarding claim 2, USP ‘676 (claim 2) teaches all of the claim limitations of claim 2.
Regarding claim 3, USP ‘676 (claim 3) teaches all of the claim limitations of claim 3.
Regarding claim 4, USP ‘676 (claim 4) teaches all of the claim limitations of claim 4.
Regarding claim 5, USP ‘676 (claim 5) teaches all of the claim limitations of claim 5.
Regarding claim 6, USP ‘676 (claim 1) teaches all of the claim limitations of claim 6.
Regarding claim 7, USP ‘676 (claim 6) teaches all of the claim limitations of claim 7.
Regarding claim 8, USP ‘676 (claim 1) teaches all of the claim limitations of claim 8.
Regarding claim 9, USP ‘676 (claim 1) teaches all of the claim limitations of claim 9.
Regarding claim 10, USP ‘676 (claim 12) teaches all of the claim limitations of claim 10.
Regarding claim 11, USP ‘676 (claim 1) teaches all of the claim limitations of claim 11.
Regarding claim 12, USP ‘676 (claim 1) teaches all of the claim limitations of claim 12.
Regarding claim 13, USP ‘676 (claim 7) teaches all of the claim limitations of claim 13.
Regarding claim 14, USP ‘676 (claim 8) teaches all of the claim limitations of claim 14.
Regarding claim 15, USP ‘676 (claim 9) teaches all of the claim limitations of claim 15.
Regarding claim 16, USP ‘676 (claim 10) teaches all of the claim limitations of claim 16.
Regarding claim 17, USP ‘676 (claim 13) teaches all of the claim limitations of claim 17.
Regarding claim 18, USP ‘676 (claim 14) teaches all of the claim limitations of claim 18.
Regarding claim 19, USP ‘676 (claim 15) teaches all of the claim limitations of claim 19.
Regarding claim 20, USP ‘676 (claim 1) teaches all of the claim limitations of claim 20.
Regarding claim 21, USP ‘676 (claim 1) teaches all of the claim limitations of claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735